Edward J. Blondsey v. Commissioner.Blondsey v. CommissionerDocket No. 47819.United States Tax CourtT.C. Memo 1954-6; 1954 Tax Ct. Memo LEXIS 240; 13 T.C.M. 368; T.C.M. (RIA) 54112; April 13, 1954, Filed 1954 Tax Ct. Memo LEXIS 240">*240  Edward J. Blondsey, pro se.  Philip O. North, Esq., for the respondent.  MURDOCKMemorandum Findings of Fact and Opinion The Commissioner determined a deficiency of $505 in the petitioner's income tax for 1951. The only issue is whether the sister and the children of the petitioner received over one-half of their support from him during 1951. Findings of Fact The petitioner filed his individual income tax return for 1951 with the collector of internal revenue for the Twenty-third District of Pennsylvania. He claimed exemption credits therein for the support of his three minor daughters, and the Commissioner, in determining the deficiency, disallowed those claimed exemptions on the ground that the stepfather of the children provided their chief support. The petitioner was divorced in 1949 from his then wife who during all of 1951 was married to Charles V. McKelvey. The three minor daughters of the petitioner lived with their mother and McKelvey during all of 1951 and at no time during that year did they reside with the petitioner. The petitioner contributed $921 toward the support of the three minor children during 1951. He paid that amount to the Desertion1954 Tax Ct. Memo LEXIS 240">*241  and Non-Support Branch of the County Court of Allegheny County, Pittsburgh, Pennsylvania. The mother of the children and her husband in 1951 also expended sums for the support and maintenance of the minor children of the petitioner. The amount expended by the McKelveys and the total amount of money expended by those contributing to the support of the minor children in 1951 are unknown. The petitioner's sister lived with him during 1951 and received more than one-half of her support from him during that year. Her gross income for 1951 was less than $600. She did not file any joint return for 1951. Opinion MURDOCK, Judge: The record does not show that the minor children of the petitioner or any one of them received more than one-half of their or her support from the petitioner during 1951 and, therefore, the petitioner has failed to show error in the action of the Commissioner disallowing him exemption credits based upon his support of those children. The record shows that he is entitled to an exemption credit because he furnished more than one-half of the support of his sister. Decision will be entered under Rule 50.